DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the output" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the output" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the output" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the recitation of “computer processor environment” may fall within transitory media and thereby leading to a software recitation under BRI without any tangible hardware recitation.
Appropriate corrections required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen USPN 2021/0179246.
Consider claim 1, Chen discloses a launch window prediction system, comprising: a first computer processor environment configured to preprocess data for providing to a physics-based model, the first computer processor environment including a graphical user interface (GUI) for receiving input from a user (see [0091]: “…there may be user inputs including instructions for pre-processing or post-processing the training data. Pre-processing may include applying transformations, filters, normalizations, etc., to the training data. For example, raw images, lidar point clouds and/or acoustical data may be filtered and normalized before being used for training a model to recognize objects (e.g., balloon envelopes, payloads, etc.) from images…”); a second computer processor environment running at least partially trained neural network software that has been trained to perform decision making on whether to launch or not to launch during a launch window, the second computer processor environment receiving input information from the first computer processor environment (see [0090]: “…control system may use a machine learning approach to determine suitable conditions for launching the HAP. By way of example, one or more models may be developed according to selected parameters and model definitions. This can include any inputs (e.g., images from the camera(s), lidar point clouds from a lidar sensor and/or acoustical data from one or more ultrasonic sensors) and outputs (e.g., objects recognized from the images, lidar point clouds and/or acoustical data) of the model. The definitions may include one or more parameters (e.g., size, shape, tilt) for generating the outputs using the inputs, and weights for these parameters (e.g., tilt of the object is given more weight than its shape). The definitions may also include a type of the model (e.g., neural network) and properties specific to the type of model (e.g., number and properties of layers for the network)…”); and a third computer processor environment configured to receive data related to the output from the neural network of the second computer processor environment, the third computer processor environment providing user useable output through a GUI running on the third computer processor environment (see [0089]: “…In conjunction with the launch, the control system may notify the ground crew and/or other launch team members about an imminent launch, for instance in the next 10-30 seconds, or more or less. Visual, audible and/or electronic messages may be provided via the communication module to alert the crew and any remote systems about the launch…”).
However, Chen does not explicitly disclose first, second, or third computer processor environments or GUI.
Nevertheless, Chen discloses multiple processor and visual display for user input and notifications (see [0094]: “one or more processor 1510”; [0091]: “user inputs”; [0074]: “ control system which processes the information and, optionally, provides it for display”; [0089]: “Visual, audible and/or electronic messages may be provided”).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to slightly modify Chen by incorporating a set desired number of processor and displays in order to arrive at a task specific design choice and yield predictable result of launching an aerial vehicle.
Consider claim 2 as applied to respective claim, Chen as modified discloses the first and third computer processor environments are running on the same computer (see Chen [0094]: obvious to use one or more processors either same location or remotely).
Consider claim 3 as applied to respective claim, Chen as modified discloses the first, second, and third computer processor environments are running on the same computer (see Chen [0094]: obvious to use one or more processors either same location or remotely).
Consider claim 4 as applied to respective claim, Chen as modified discloses the second computer processor environment may run one or more of more than one configuration of neural network software (see [0090]: “…one or more models may be developed according to selected parameters and model definitions. This can include any inputs (e.g., images from the camera(s), lidar point clouds from a lidar sensor and/or acoustical data from one or more ultrasonic sensors) and outputs (e.g., objects recognized from the images, lidar point clouds and/or acoustical data) of the model. The definitions may include one or more parameters (e.g., size, shape, tilt) for generating the outputs using the inputs, and weights for these parameters (e.g., tilt of the object is given more weight than its shape). The definitions may also include a type of the model (e.g., neural network) and properties specific to the type of model…”).
Consider claim 5 as applied to respective claim, Chen as modified discloses the neural network software comprises a multilayer perceptron network.
Nevertheless, examiner takes Official Notice that it is notoriously well-known in the art of neural networks to implement a recurrent neural network (see Banino USPN 2022/0253698: [0016]: “neural network subsystem may comprise one or more recurrent neural network layers e.g. a GRU (gated recurrent unit) layer; these may be followed by one or more output layers, e.g. an MLP (multilayer perceptron)”).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to slightly modify Chen by additionally or via substitution a neural network model as an RNN in order to follow market trends and known practices.
Consider claim 6 as applied to respective claim, Chen as modified does not  explicitly discloses the neural network software comprises a recurrent neural network.
Nevertheless, examiner takes Official Notice that it is notoriously well-known in the art of neural networks to implement a recurrent neural network (see Banino USPN 2022/0253698: [0016]: neural network subsystem may comprise one or more recurrent neural network layers e.g. a GRU (gated recurrent unit) layer; these may be followed by one or more output layers, e.g. an MLP (multilayer perceptron).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to slightly modify Chen by additionally or via substitution a neural network model as an RNN in order to follow market trends and known practices.
Consider claim 7 as applied to respective claim, Chen as modified discloses the neural network is trained based on weather data from a physics model (see [0096]: “… include wind data, such as current and predicted wind speed and direction (wind vectors) at various points about the HAP or the launch facility. Orientation and positioning of the launch system relative to the wind direction could also be included. The training inputs may additionally include records or examples from prior launches, including the position and acceleration of the balloon immediately before or after launch (e.g., 0.1-2.0 seconds before or after), as well as post-launch data in the seconds or minutes after launch. The inputs may also include whether certain launch conditions resulted in success (e.g., the HAP functioned as predicted for a selected period of time) or failure …”).
Consider claim 8 as applied to respective claim, Chen as modified discloses the neural network is trained based on estimated launch vehicle dynamics from a launch vehicle dynamics model (see [0096]: “… include wind data, such as current and predicted wind speed and direction (wind vectors) at various points about the HAP or the launch facility. Orientation and positioning of the launch system relative to the wind direction could also be included. The training inputs may additionally include records or examples from prior launches, including the position and acceleration of the balloon immediately before or after launch (e.g., 0.1-2.0 seconds before or after), as well as post-launch data in the seconds or minutes after launch. The inputs may also include whether certain launch conditions resulted in success (e.g., the HAP functioned as predicted for a selected period of time) or failure …”).
Consider claim 9 as applied to respective claim, Chen as modified discloses the neural network is trained based on range conditions (see [0096]: “… include wind data, such as current and predicted wind speed and direction (wind vectors) at various points about the HAP or the launch facility. Orientation and positioning of the launch system relative to the wind direction could also be included. The training inputs may additionally include records or examples from prior launches, including the position and acceleration of the balloon immediately before or after launch (e.g., 0.1-2.0 seconds before or after), as well as post-launch data in the seconds or minutes after launch. The inputs may also include whether certain launch conditions resulted in success (e.g., the HAP functioned as predicted for a selected period of time) or failure …”).
Consider claim 10 as applied to respective claim, Chen as modified discloses the neural network is trained based on vehicle parameters (see [0096]: “…training inputs 1504 may include various information associated with the HAP, its components (e.g., payload weight, envelope shape or volume, envelope material(s), etc.), environmental conditions, location information and other factors…”).
Consider claim 11 as applied to respective claim, Chen as modified discloses the neural network output includes a recommendation of whether to launch or not to launch (see [0097]: “…identify optimal launch criteria, such as when to launch in view of the tilt angle, wind vector data, etc. Some of all of this information may be stored locally by the control system discussed with regard to FIG. 10. It may also be stored remotely on a back end system that provides the model(s) to the control system. The control system is able to use the model(s) to determine an optimal time to launch the HAP, for instance based on a threshold confidence level …”).
Consider claim 12 as applied to respective claim, Chen as modified discloses the preprocessing includes at least one of defining finite volumes for weather data, and predicting future weather states and conditions (see [0096]: “… wind data, such as current and predicted wind speed and direction (wind vectors) at various points about the HAP or the launch facility…”).

Examiner Note: see rejection of independent claim 1 for a more detailed analysis for the remaining independent claims that follow.

Consider claim 13, Chen discloses a method of decision making for launching a launch vehicle during a launch window, comprising: receiving input from a user through a graphical user interface (GUI) running on a first computer environment (see [0089-0091]); preprocessing data, by the first computer processor environment (see [0089-0091]); receiving input information, by a second computer processor environment, from the first computer processor environment; running at least partially trained neural network software, by a second computer processor environment, that has been trained to make a decision as to launch or not to launch a launch vehicle during a launch window (see [0089-0091]); receiving data, by a third computer processor environment, the data being related to the output from the neural network of the second computer processor environment (see [0089-0091]); and providing post processing, by a third computer processor environment, the post processing based on inputs received from a user through a GUI running on the third computer processor environment (see [0089-0091]).
However, Chen does not explicitly disclose first, second, or third computer processor environments or GUI.
Nevertheless, Chen discloses multiple processor and visual display for user input and notifications (see [0094]: “one or more processor 1510”; [0091]: “user inputs”; [0074]: “ control system which processes the information and, optionally, provides it for display”; [0089]: “Visual, audible and/or electronic messages may be provided”).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to slightly modify Chen by incorporating a set desired number of processor and displays in order to arrive at a task specific design choice and yield predictable result of launching an aerial vehicle.
Consider claim 14 as applied to respective claim, Chen as modified discloses training the neural network based on weather data from a physics model (see similar subject matter rejection above).
Consider claim 15 as applied to respective claim, Chen as modified discloses training the neural network based on estimated launch vehicle dynamics from a launch vehicle dynamics model (see similar subject matter rejection above).
Consider claim 16 as applied to respective claim, Chen as modified discloses training the neural network based on range conditions (see similar subject matter rejection above).
Consider claim 17 as applied to respective claim, Chen as modified discloses training the neural network is trained based on vehicle parameters (see similar subject matter rejection above).
Consider claim 18 as applied to respective claim, Chen as modified discloses outputting from the neural network data representative of a recommendation of whether to launch or not to launch (see similar subject matter rejection above).
Consider claim 19 as applied to respective claim, Chen as modified discloses at least one of: defining finite volumes for weather data as part of the preprocessing, and predicting future weather states and conditions (see similar subject matter rejection above).
Consider claim 20, Chen discloses a launch window prediction system, comprising: a means for receiving input from a user through a graphical user interface (GUI) running on a first computer environment; a means for preprocessing data, by the first computer processor environment (see [0089-0091]); a means for receiving input information, by a second computer processor environment, from the first computer processor environment; a means for running at least partially trained neural network software, by a second computer processor environment, that has been trained to make a decision as to launch or not to launch a launch vehicle during a launch window (see [0089-0091]); a means for receiving data, by a third computer processor environment, the data being related to the output from the neural network of the second computer processor environment (see [0089-0091]); and a means for providing post processing, by a third computer processor environment, the post processing based on inputs received from a user through a GUI running on the third computer processor environment (see [0089-0091]).
However, Chen does not explicitly disclose first, second, or third computer processor environments or GUI.
Nevertheless, Chen discloses multiple processor and visual display for user input and notifications (see [0094]: “one or more processor 1510”; [0091]: “user inputs”; [0074]: “ control system which processes the information and, optionally, provides it for display”; [0089]: “Visual, audible and/or electronic messages may be provided”).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to slightly modify Chen by incorporating a set desired number of processor and displays in order to arrive at a task specific design choice and yield predictable result of launching an aerial vehicle.


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


September 10, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662